
	

113 HR 2018 IH: Honor Those Who Served Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2018
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Stivers (for
			 himself, Mr. Tiberi, and
			 Mrs. Beatty) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to identify the
		  persons who are eligible to request headstones or markers furnished by the
		  Secretary of Veterans Affairs, and or other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honor Those Who Served Act of
			 2013.
		2.Persons eligible
			 to request headstones or markers furnished by the Secretary of Veterans
			 Affairs
			(a)In
			 generalSection 2306 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsections:
				
					(h)A person may request a headstone or marker
				to commemorate a decedent under this section if the person is—
						(1)the decedent’s
				next of kin;
						(2)a person
				authorized in writing by the decedent’s next of kin to make such
				request;
						(3)a personal
				representative authorized in writing by the decedent to make such request;
						(4)in the case of a
				decedent for whom no person described in paragraphs (1), (2), or (3) may be
				identified, a State veterans service agency, a military researcher, a local
				historian, or a genealogist or other person familiar with the research sources
				and methods necessary to prove the identity of the decedent; or
						(5)in the case of a
				decedent who is a veteran who served on active duty in the Armed Forces at
				least 62 years before the date on which the headstone or marker is requested,
				any person.
						(i)In the case of a
				request for a headstone or marker under this section for a decedent for whom
				insufficient information exists regarding the religious beliefs of the
				individual to select an appropriate emblem of belief for the headstone or
				marker of the decedent, the person requesting the headstone or marker may
				request a headstone or marker without an emblem of
				belief.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a request for a headstone or marker submitted after the date of the
			 enactment of this Act.
			
